UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the quarterly period ended June 30, OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the transition period from to Commission File Number 0-23486 NN, Inc. (Exact name of registrant as specified in its charter) Delaware 62-1096725 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification Number) 2000 Waters Edge Drive Building C, Suite 12 Johnson City, Tennessee37604 (Address of principal executive offices, including zip code) (423) 743-9151 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer oAccelerated filer xNon-accelerated filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x As of July 8th, 2007, there were 16,863,082 shares of the registrant’s common stock, par value $0.01 per share, outstanding. Explanatory Note The purpose of this amendment on Form 10-Q/A to the Quarterly Report on Form 10-Q of NN, Inc. for the quarter ended June 30, 2007 is to restate our unaudited Condensed Consolidated Balance Sheet as of June 30, 2007 and the related Consolidated Statements of Income, Consolidated Statements of Changes in Stockholders’ Equity and Consolidated Statements of Cash Flows, for the three months and six months ended June 30, 2007 to correct an error in asset groups and cash flow assumptions used to test impairment of a customer contract intangible asset under SFAS 144.See Note 2 to the Company's unaudited consolidated financial statements for additional information. No attempt has been made in this Form 10-Q/A to modify or update other disclosures presented in the original report on Form 10-Q, except as required to reflect the effects of the restatement.Information not affected by the restatement is unchanged and reflects the disclosures made at the time of the original filing of the Form 10-Q on August 9, 2007. Accordingly, this Form 10-Q/A should be read in conjunction with our filings made with the Securities and Exchange Commission subsequent to the filing of the original Form 10-Q, including any amendments to those filings.The following items have been amended as a result of the restatement: · Part I—Item 1—Financial Statements · Part I—Item 2—Management's Discussion and Analysis of Financial Condition and Results of Operations · Part 1—Item 4—Controls and Procedures The Company's Chief Executive Officer and Chief Financial Officer, with the assistance of other members of management, have re-evaluated the effectiveness of the Company's disclosure controls and procedures as of June 30, 2007, and, based on this re-evaluation, have determined that the Company's disclosure controls and procedures were ineffective as a result of a material weakness in internal control over financial reporting with respect to the accounting for the impairment of customerintangible assets. . NN, Inc. INDEX Part I. Financial Information Page No. Item 1. Financial Statements: Consolidated Statements of Income and Comprehensive Income for the three and sixmonths ended June 30, 2007 and 2006 unaudited) 2 Condensed Consolidated Balance Sheets at June 30, 2007and December 31, 2006 unaudited) 3 Consolidated Statements of Changes in Stockholders’ Equity for thesix months ended June 30, 2007(unaudited) 4 Consolidated Statements of Cash Flows for the six months ended June 30, 2007 and 2006 unaudited) 5 Notes to Consolidated Financial Statements unaudited) 6 Item 2. Management’s Discussion and Analysis of FinancialCondition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures about Market Risk 26 Item 4. Controls and Procedures 27 Part II. Other Information Item 1. Legal Proceedings 27 Item 1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults Upon SeniorSecurities 28 Item 4. Submission of Matters to a Vote of Security Holders 28 Item 5. Other Information 28 Item 6. Exhibits 28 Signatures 29 1 PART I.FINANCIAL INFORMATION Item 1. Financial Statements NN, Inc. Consolidated Statements of Income and Comprehensive Income (Unaudited) Three Months Ended June 30, Six Months Ended June 30, As restated As restated (Thousands of Dollars, Except Per Share Data) 2007 2006 2007 2006 Net sales $ 107,302 $ 83,554 $ 215,246 $ 169,571 Cost of products sold (exclusive of depreciation and amortization shown separately below) 85,929 64,905 171,010 130,904 Selling, general and administrative 9,558 7,063 18,983 14,744 Depreciation and amortization 5,658 4,425 11,180 8,587 Restructuring and impairment charges 13,336 13,336 (Gain) loss on disposal of assets (6 ) 4 (11 ) (726 ) Income (loss) from operations (7,173 ) 7,157 748 16,062 Interest expense 1,630 1,021 3,325 2,007 Other (income) expense, net (22 ) 449 3 240 Income (loss) before provision for income taxes (8,781 ) 5,687 (2,580 ) 13,815 Provision for income taxes 1,584 2,234 4,030 5,100 Net income (loss) (10,365 ) 3,453 (6,610 ) 8,715 Other comprehensive income: Foreign currency translation gain 1,351 5,414 3,427 7,644 Comprehensive income $ (9,014 ) $ 8,867 $ (3,183 ) $ 16,359 Basic income (loss) per common share: $ (0.62 ) $ 0.20 $ (0.39 ) $ 0.51 Weighted average shares outstanding 16,815 17,157 16,814 17,153 Diluted income (loss) per common share: $ (0.61 ) $ 0.20 $ (0.39 ) $ 0.50 Weighted average shares outstanding 17,028 17,369 17,031 17,365 Cash dividends per common share $ 0.08 $ 0.08 $ 0.16 $ 0.16 The accompanying notes are an integral part of the financial statements. 2 NN, Inc. Condensed Consolidated Balance Sheets (Unaudited) June 30, December 31, (Thousands of Dollars) 2007 2006 As restated Assets Current assets: Cash and cash equivalents $ 12,820 $ 11,681 Accounts receivable, net of allowances of $1,315 and $1,278, respectively 74,267 63,442 Inventories, net 45,273 43,538 Other current assets 8,448 7,203 Total current assets 140,808 125,864 Property, plant and equipment, net 152,369 156,447 Goodwill, net 36,523 46,147 Intangible assets, net 9,737 10,131 Other assets 4,404 4,112 Total assets $ 343,841 $ 342,701 Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ 49,782 $ 52,576 Accrued salaries, wages and benefits 14,886 13,519 Income taxes 830 94 Current maturities of long-term debt 9,054 851 Other current liabilities 8,168 7,829 Total current liabilities 82,720 74,869 Non-current deferred tax liability 16,926 16,334 Long-term debt 97,493 80,711 Related party debt 2,667 21,305 Accrued pension and other 16,685 16,313 Total liabilities 216,491 209,532 Total stockholders’ equity 127,350 133,169 Total liabilities and stockholders’ equity $ 343,841 $ 342,701 The accompanying notes are an integral part of the financial statements. 3 NN, Inc. Consolidated Statements of Changes in Stockholders’ Equity (Unaudited) (Thousands of Dollars and Shares) Common Stock Retained Earnings As restated Accumulated Other Comprehen- sive Income Total As restated Number Of Shares Par Value Additional Paid in Capital Balance, January 1, 2007 16,842 $ 169 $ 53,473 $ 64,178 $ 15,349 $ 133,169 Shares issued 24 292 292 Net income, as restated (6,610 ) (6,610 ) Amortization of restricted stock Award 53 53 Forfeiture of restricted stock (3 ) Stock option expense 315 315 Dividends declared (2,696 ) (2,696 ) Cumulative effect of adoption of FIN 48 (600 ) (600 ) Cumulative translation gain 3,427 3,427 Balance, June 30, 2007 16,863 $ 169 $ 54,133 $ 54,272 $ 18,776 $ 127,350 The accompanying notes are an integral part of the financial statements. 4 NN, Inc. Consolidated Statements of Cash Flows (Unaudited) Six Months Ended June 30, (Thousands of Dollars) 2007 2006 As restated Operating Activities: Net income (loss) $(6,610) $8,715 Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation and amortization 11,180 8,587 Amortization of debt issue costs 100 261 Gain on disposal of property, plant and equipment (726) Compensation expense from issuance of restricted stock and incentive stock options 368 206 Restructuring and impairment charges 13,336 Deferred income tax 84 Changes in operating assets and liabilities: Accounts receivable (9,931) (8,627) Inventories (1,221) 3,031 Accounts payable (3,585) (1,692) Other assets and liabilities 302 212 Net cash provided by operating activities 4,023 9,967 Investing Activities: Acquisition of property, plant and equipment (6,824) (6,413) Proceeds from disposals of property, plant and equipment 2,966 Acquisition of intangibles and goodwill (162) (529) Net cash used by investing activities (6,986) (3,976) Financing Activities: Increase in cash from book overdraft 84 657 Repayment of long-term debt (617) (4,668) Proceeds from short-term debt 8,203 1,017 Principal payment on capital lease (18) (13) Repurchase of common stock (683) Proceeds from issuance of stock 292 696 Proceeds from long term debt 17,400 Debt issuance cost paid (161) Dividends paid (2,696) (2,753) Repayment of related party debt (18,638) Net cash provided (used) by financing activities 3,849 (5,747) Effect of exchange rate changes on cash and cash equivalents 253 1,041 Net Change in Cash and Cash Equivalents 1,139 1,285 Cash and Cash Equivalents at Beginning of Period 11,681 10,856 Cash and Cash Equivalents at End of Period $12,820 $12,141 The accompanying notes are an integral part of the financial statements. 5 NN, Inc. Notes To Consolidated Financial Statements (In Thousands, Except Share and Per Share Data) (unaudited) Note 1.Interim Financial Statements The accompanying consolidated financial statements of NN, Inc. (the “Company”) have not been audited, except that the balance sheet at December 31, 2006 is derived from the Company’s consolidated audited financial statements.In the opinion of the Company’s management, the financial statements reflect all adjustments necessary to fairly state the results of operations for the three and six month periods ended June 30, 2007 and 2006, the Company’s financial position at June 30, 2007 and December 31, 2006, and the cash flows for the six month periods ended June 30, 2007 and 2006.These adjustments are of a normal recurring nature and are, in the opinion of management, necessary for fair statement of the financial position and operating results for the interim periods.As used in this Quarterly Report on Form 10-Q, the terms “NN”, “the Company”, “we”, “our”, or “us” mean NN, Inc. and its subsidiaries. Certain information and footnote disclosures normally included in the consolidated financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted from the interim financial statements presented in this Quarterly Report on Form 10-Q.These unaudited, condensed, consolidated and unaudited, consolidated financial statements should be read in conjunction with our audited consolidated financial statements and the notes thereto included in our most recent annual report on Form 10-K for the year ended December 31, 2006 which we filed with the Securities and Exchange Commission on March 16, 2007. The results for the three and six month periods ended June 30, 2007 are not necessarily indicative of results for the year ending December 31, 2007 or any other future periods. Note 2.Restatement of Form 10-Q filed on August 9, 2007 In preparing our financial statements for the three and six months ended June 30, 2007, management concluded that due to the internal restructuring of the Metal Bearing Components segment in the second quarter that the carrying amount of certain long-lived assets may not be recoverable.As a result, management performed impairment tests in accordance with the provisions of Statement of Financial Accounting Standards (“SFAS”) 144, Accounting for the Impairment or Disposal of Long-Lived Assets ("SFAS 144"). An impairment charge of $1,933 ($1,453 after-tax) was initially recorded in the second quarter, which related to a customer contract intangible asset recorded in conjunction with the October 2005 acquisition of the assets of SNR Roulements.After performing the impairment tests based on the
